Wells, Justice,
delivered the opinion of the court. Heydenfeldt, Justice, concurred.
Suit was brought in the County Court of San Francisco County, to enforce a mechanic’s lien. The summons was served by the sheriff, upon Clarke, Taylor, and Bickle, who undertook, as attorneys for Brannan, to accept service. The attorneys sign the acceptance of service, but attach no date; the sheriff’s *195return, however, shows service to have been made on the 13th December, 1851. No answer was filed, and a default was taken on the 24th December, and a judgment entered for the plaintiff. From the judgment of the County Court, defendant appealed to the District Court, where judgment was affirmed; the case is now brought to this court for review.
The memorandum of “District Court,” at the top of the summons, was no part of the writ. It was issued out of the County Court, and tested by the Hon. A. Campbell, Judge of the County Court.
The place where the writ was served is not stated, but the Court should,have assumed, as it was directed to the Sheriff of San Francisco, and as it was returned by him served, that it was served within his jurisdiction.
The form of this summons is at least substantially good, and sufficiently indicates the time when the defendant was required to answer.
It appears that default was entered, and that thereupon the court rendered judgment for $124 75. Whether or not the court received and heard any testimony, does not appear. But it is a settled rule that every presumption is in favor of the conclusion, that a public officer, and particularly a judicial officer, has acted regularly. Nothing appearing to the contrary, we presume the Judge of the County Court informed himself as to the matter of complaint, in a proper and regular manner.
The judgment finds the amount of the claim, and we do not think its validity impaired by not finding the amount of costs, which, at the time of the rendition of judgment, are not generally taxed.
Judgment affirmed.